Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "optimized filling factor" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Examiner understands the claim to recite that the device has density.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sepkhanov US 2017/0292682 (“Sep”) over Joergensen US 2015/0159830 (“Joe”).
Re 21: Sep teaches:
a light emitting diode (LED),
a plurality of optical lenses for diverging and collimating light generated by the plurality of LEDs (12, 14, and a lens over the LED 10),

Sep fails to teach wherein the plurality of LEDs and the plurality of optical lenses are sequentially arranged in an axial direction, and wherein the plurality of optical lenses are configured such that by altering an axial position of one of the optical lenses from a first defined axial position to a second defined axial position, a final angular light distribution of the optical system is variable.
Joe teaches:
a plurality of light emitting diodes (LEDs) 111-211 (Figs. 1-3),
a plurality of optical lenses 121-1021 for collimating light generated by the plurality of LEDs (Figs. 1-11f; abstract; note:
wherein the plurality of LEDs and the plurality of optical lenses are sequentially arranged in an axial direction (Figs. 1-11f), and
wherein the plurality of optical lenses are configured such that by altering an axial position of one of the optical lenses from a first defined axial position to a second defined axial position, a final angular light distribution of the optical system is variable (Figs. 1A-8H; abstract).

Combining Sep with Joe allows for the combined invention to have: a brighter light (due to # of LEDs); individualized control over each LED’s luminous flux through use of its own lenslet with variable size, geometry and length; while retaining Sep’s optics for manipulating the summation (combination) of all light.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to combine Sep with Joe to allow for a brighter more controllable light beam.

Re 22: Sep discloses wherein the first defined axial position corresponds to a first final angular light distribution of the optical system, the first final angular light distribution corresponding to a short range (SR) application of a LED signal (compare combination above with applicant’s ¶61).

Re 23: Sep discloses wherein the first defined axial position corresponds to a first final angular light distribution of the optical system, the first final angular light distribution corresponding to a long range (LR) application of a LED signal (compare combination above with applicant’s ¶60).

Re 24: Sep discloses wherein the plurality of optical lenses comprises a first lens, a second lens, a third lens and a fourth lens, wherein the first lens is positioned after the plurality of LEDs in an axial direction, the first lens collimating light generated by the plurality of LEDs (Figs. 1-5).

Re 25: Sep discloses wherein the first lens comprises an assembly of individual lenses, a number of the individual lenses corresponding to a number of the plurality of LEDs (see combination made in claim 21 above where Joe’s first lenses are combined into the system).

Re 28: Sep discloses wherein the third lens is positioned after the second lens (second lens is one of plurality of lenses from Joe) in the axial direction, the third lens 12 collimating the light.

Re 29: Sep discloses wherein an axial position of the third lens is alterable from a first defined axial position to a second defined axial position, thereby varying the final angular light distribution of the optical system (note: the third lens may physically fixed elsewhere, just not apparently during operation of the device).

Re 30: Sep discloses wherein the third lens 12 is configured as Fresnel lens.

Re 31: Sep discloses wherein the fourth lens 14 (Figs. 1-5) collimates the light and provides the final angular light distribution (Figs. 1-5).

Re 32: Sep discloses wherein the fourth lens comprises an array of multiple identical lenslets (Figs. 1-5).

Re 33: Sep discloses wherein the multiple identical lenslets each comprise a cutout for providing an optimized filling factor of the fourth lens (Figs. 1-5).

Re 34: Sep discloses wherein the fourth lens comprises an array of identical first lenslets or second lenslets for providing the first or second final angular light distributions of the optical system (Figs. 1-5; abstract).

Re 35: Sep discloses wherein the first lenslets or the second lenslets are arranged on a plate such that interspaces are provided between the individual first lenslets or second lenslets (see combination made above in claim 21 with Joe’s lenslets).

Re 36: wherein the plurality of LEDs, the first lens and the second lens are mounted to a common printed circuit board (see combination made above in claim 21 with Joe’s lenslets).

Re 37: Sep teaches:
a light emitting diode (LED),
a plurality of optical lenses for diverging and collimating light generated by the plurality of LEDs (12, 14, and a lens over the LED 10),

Sep fails to teach wherein the plurality of LEDs and the plurality of optical lenses are sequentially arranged in an axial direction, and wherein the plurality of optical lenses are configured such that by altering an axial position of one of the optical lenses from a first defined axial position to a second defined axial position, a final angular light distribution of the optical system is variable.

a plurality of light emitting diodes (LEDs) 111-211 (Figs. 1-3),
a plurality of optical lenses 121-1021 for collimating light generated by the plurality of LEDs (Figs. 1-11f; abstract; note: Joe fails to teach: “a plurality of optical lenses for diverging light.”)
wherein the plurality of LEDs and the plurality of optical lenses are sequentially arranged in an axial direction (Figs. 1-11f), and
wherein the plurality of optical lenses are configured such that by altering an axial position of one of the optical lenses from a first defined axial position to a second defined axial position, a final angular light distribution of the optical system is variable (Figs. 1A-8H; abstract).

Combining Sep with Joe allows for the combined invention to have: a brighter light (due to # of LEDs); individualized control over each LED’s luminous flux through use of its own lenslet with variable size, geometry and length; while retaining Sep’s optics for manipulating the summation (combination) of all light.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to combine Sep with Joe to allow for a brighter more controllable light beam.

Re 38: Sep discloses wherein the plurality of LEDs and at least one of the plurality of optical lenses are mounted to a common printed circuit board.

Re 39: Sep discloses wherein at least one of the plurality of optical lenses is interchangeably mounted to the LED signal (See combo above).
Re 40: wherein at least one of the plurality of optical lenses comprises an array of identical first lenslets or second lenslets for providing the final angular light distributions of the optical system.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sep and Joe as applied to claim 24 above, and further in view of Choi et al US 2018/0024428 (“Choi”).
Re 26-27: Sep discloses wherein the second lens is positioned after the first lens in the axial direction.

Sep fails to disclose the second lens diverging the light with an essential homogenous illuminance (claim 26); wherein the second lens is configured as a doubled sided aspheric lens (claim 27).

Choi teaches the second lens diverging the light with an essential homogenous illuminance (¶60-65; Figs. 5, 10-11); wherein the second lens is configured as a doubled sided aspheric lens (¶71).

Adding a different lens, such as to diverge light, merely adapts the light to another purpose or application.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the disclosure of Sep and Joe with Choi’s teachings to further adapt the device to a particular application.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875